Deutsche Bank Natl. Trust Co. v Heitner (2018 NY Slip Op 07091)





Deutsche Bank Natl. Trust Co. v Heitner


2018 NY Slip Op 07091


Decided on October 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2016-10067
 (Index No. 26768/09)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vWalter Heitner, Jr., appellant, et al., defendants.


Warshaw Burstein, LLP, New York, NY (Pankaj Malik of counsel), for appellant.
Hogan Lovells US LLP, New York, NY (Heather R. Gushue, David Dunn, and Chava Brandriss of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Walter Heitner, Jr., appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered September 9, 2015. The order, insofar as appealed from, in effect, upon reargument, adhered to a determination in an order of the same court entered March 31, 2015, denying that branch of the motion of the defendant Walter Heitner, Jr., which was for summary judgment dismissing the complaint insofar as asserted against him.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order entered September 9, 2015, has been rendered academic in light of our determination on the appeal from the ordered entered March 31, 2015 (see Deutsche Bank National Trust Company v Heitner, ___ AD3d ___ [Appellate Division Docket No. 2015-06012; decided herewith]).
RIVERA, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court